          Case 1:20-cv-00949-JD Document 36 Filed 05/12/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MASSACHUSETTS
____________________________________
                                     )
COLLISION COMMUNICATIONS, INC., )
                                     )
                  Plaintiff,         )
                                     )    C.A. No. 1:19-cv-12251-ADB
v.                                   )
                                     )
NOKIA SOLUTIONS AND NETWORKS )
OY,                                  )
                                     )
                  Defendant.         )
____________________________________)

                   NOTICE OF DECISION IN RELATED LITIGATION

       Plaintiff Collision Communications, Inc. is filing this notice solely for the purpose of

attaching the decision of the Delaware Superior Court (LeGrow, J.) in the related case of NOKIA

SOLUTIONS, AND NETWORKS OY v. COLLISION COMMUNICATIONS, INC., Delaware

Superior Court, C. A. No. N19C-10-262-AML. The decision is attached as Exhibit A, hereto.

The Court may wish to consider this decision while the Court has the following motions under

advisement: Nokia Solutions’ Motion to Dismiss for Lack of Personal Jurisdiction (USDC

Docket # 12); Nokia Solutions’ Motion to Dismiss (USDC Docket # 16); and Nokia Solutions’

Motion to Stay and Dismiss (USDC Docket # 18).
          Case 1:20-cv-00949-JD Document 36 Filed 05/12/20 Page 2 of 2




                                              COLLISION COMMUNICATIONS, INC.


                                              /s/ Tyler Chapman
                                              Tyler E. Chapman (BBO # 637852)
                                              tchapman@toddweld.com
                                              Maria Davis (BBO # 675447)
                                              mdavis@toddweld.com
                                              Tara D. Dunn (BBO # 699329)
                                              tdunn@toddweld.com
                                              Todd & Weld LLP
                                              One Federal Street
                                              Boston, MA 02110
                                              Tel: 617-720-2626

Dated: May 12, 2020


                                CERTIFICATE OF SERVICE

        I, Tyler E. Chapman, hereby certify that this document has been filed through the ECF
system and will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF) and paper copies will be sent only to those indicated as non-registered
participants on May 12, 2020.

                                                 /s/ Tyler E. Chapman
                                                 Tyler E. Chapman




                                                 2
